—Order, Supreme Court, New York County (Ira Gammerman, J.), entered June 16, 1999, which, insofar as appealed from, granted, in part, defendants’ motion for summary judgment dismissing plaintiffs cause of action for defamation, unanimously affirmed, without costs.
The action was properly dismissed upon evidence establishing that defendants’ CEO did not make the statements attributed to him in the offending article, and that the statements he did make at the employees-only meeting allegedly reported in the offending article are not susceptible of a defamatory meaning. Assuming in plaintiffs favor that one of defendants’ employees was the source of the misreport of the CEO’s statements in the offending article, defendants’ evidence, namely, the transcript of the CEO’s speech at the employees-only meeting, establishes that such employee would have been violating a clear directive not to talk to the press, and thus acting outside the scope of his or her employment. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Lerner, JJ.